Per Curiam:
The Surrogate’s Court exceeded its powers in providing for the reinstatement of the mortgage, the cancellation of the satisfaction piece, and the execution of an assignment of the mortgage by the mortgagee. Upon a rehearing the Surrogate’s Court should consider the question whether the personal debt of the appellant to the estate, notwithstanding the lapse of time since the debt was contracted, should not be offset against his distributive share. All concur. Decree reversed, without costs, and matter remitted to the surrogate.